UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 16, 2008 INTERAMERICAN ACQUISITION GROUP INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-51510 20-2828369 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2918 Fifth Avenue South, Suite 209 San Diego, California 92103 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(619) 298-9883 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant On January 14, 2008, InterAmerican Acquisition Group Inc. (the “Company”) was notified that the partners of Goldstein Golub Kessler LLP (“GGK”), the Company’s independent registered public accounting firm, became partners of McGladrey & Pullen, LLP in a limited asset purchase agreement and that, as a result thereof, GGK has resigned as independent registered public accounting firm for the Company. As of January 16, 2008, McGladrey & Pullen, LLP was engaged as the Company’s new independent registered public accounting firm. The audit reports of GGK on the financial statements of the Company at December 31, 2005 and 2006 and September 11, 2007 and from the period May 10, 2005 (inception) to December 31, 2005, the year ended December 31, 2006 and the cumulative period from May 10, 2005 (inception) to September 11, 2007 did not contain an adverse opinion or a disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principles, except that the audit report on the financial statements for the periods ended December 31, 2005 and 2006 included a going-concern explanatory paragraph. The decision to engage McGladrey & Pullen, LLP was approved by the Company’s audit committee. During the Company’s two most recent fiscal years ended December 31, 2005 and 2006 and through the date of this Current Report, the Company did not consult with McGladrey & Pullen, LLP on (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that may be rendered on the Company’s financial statements, and McGladrey & Pullen, LLP did not provide either a written report or oral advice to the Company that McGladrey & Pullen, LLP concluded was an important factor considered by the Company in reaching a decision as to any accounting, auditing, or financial reporting issue; or (ii) any matter that was the subject of any disagreement, as defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions, or a reportable event within the meaning set forth in Item 304(a)(1)(v) of Regulation S-K. During the period from May 10, 2005 (inception) to September 11, 2007 and through the date of this Current Report, there were: (i) no disagreements between the Company and GGK on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of GGK, would have caused GGK to make reference to the subject matter of the disagreement in their reports on the Company’s financial statements for such years, and (ii) no reportable events within the meaning set forth in Item 304(a)(1)(v) of Regulation S-K. The Company has provided GGK a copy of the disclosures in this Form 8-K prior to the filing with the Securities and Exchange Commission (“SEC”) and has requested that GGK furnish it with a letter addressed to the SEC stating whether or not GGK agrees with the Company’s statements in this Item 4.01. A copy of the letter dated January 16, 2008 furnished by GGK in response to that request is filed as Exhibit 99.1 to this Form 8-K. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 99.1 Letter furnished by GGK in response to the Company’s request, addressed to the Securities and Exchange Commission, dated January 16, 2008, indicating their agreement with the statements contained in the Form 8-K filing. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INTERAMERICAN ACQUISITION GROUP INC. By: /s/ William C. Moro Name: William C. Moro Title: Chief Executive Officer Dated: January 16, 2008
